NOTE: This order is n0nprecedential.
United States Court of AppeaIs for
the F ederal Circuit
VERMONT YANKEE NUCLEAR POWER
CORPORATION, »
Plar.`ntiff-Cross Appellant,
V.
ENTERGY NUCLEAR VERMONT YANKEE, LLC
AND ENTERGY NUCLEAR OPERATIONS, INC.,
Plain.tiffs-Cross Appellants, ' _
v. '
UNITED STATES,
Defen,dant-Appellant.
2011-5033, -5034, -5042
Appea1s from the United States C0urt of Federa1
C1aimS in consolidated case n0s. 02-CV-898 and 03-CV-
2663, Judge Th0mas C. Wheele1'.
ON MOTION
Bef01'e MO0RE, Circuit Judge.

vERMoNT YAN1